UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6942



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOSE BAUTISTA,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-400-A)


Submitted:   August 27, 1998             Decided:   September 18, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Bautista, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Bautista appeals the district court’s order denying his

motion for production of transcript at government expense. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Bautista, No. CR-91-400-A (E.D.

Va. June 4, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2